UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended March 31, 2012 April 27, 2012 Dear Shareholders: The fiscal year ended March 31, 2012 was a disappointing year for the Perkins Discovery Fund.The Fund finished the period with a return of -14.37% versus -2.41% for the Dow Jones Wilshire Micro-Cap Index, -0.18% for the Russell 2000® Index, 11.16% for the NASDAQ Composite and 8.54% for the S&P 500® Index.On average, micro-cap stocks were down for the period while larger stocks were up.During the quarter ended March 31, 2012, the Fund was up 7.04% versus 18.75% for the Dow Jones Wilshire Micro-Cap, which is primarily when the Fund lagged behind other micro-caps. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the six-month period, we acquired 5 new holdings and disposed of 20.As a result, the portfolio contracted from 48 holdings to 33.We started the period with 10.1% in cash and cash equivalents, and ended with 0.8% as more money left the Fund than came in from new investors and liquidated positions. Our three biggest gaining stocks for the year were Metropolitan Health Networks, Inc., InnerWorkings, Inc. and Computer Task Group, Inc.Metropolitan Health is a primary care network of doctors, nurses and specialists serving Medicare Advantage patients in the state of Florida.With the Medicare-age population growing faster in Florida than in the nation as a whole and the stock moving up out of a long base formation, we purchased Metropolitan in the fall of 2010.The company has continued to perform well.InnerWorkings uses proprietary technology and databases to outsource printing services on a competitive bid basis between its customers and supplier network.Their system allows them to take over large companies’ printing business while providing them with substantial savings.Computer Task Group is an IT consulting, management, and staffing company that has benefited from the growth of electronic medical records.We bought the holding almost five years ago as the company’s fundamentals were improving and the stock had been in a basing formation for several years.The stock has moved up out of that formation and we are continuing to hold it as the company has continued to perform very well and the stock has continued in an uptrend. The Fund’s three biggest losers during the year were Insignia Systems, Inc., Uroplasty, Inc. and Abraxas Petroleum Corp.Insignia Systems provides in-store advertising products, programs and services to retailers and consumer packaged goods manufacturers.They received a large settlement from a competitor last spring, which included a ten-year marketing agreement.After the settlement, the company announced a stock buyback and a $2.00 special dividend payable in May.We sold part of our holding after the settlement and received the dividend on the rest.Unfortunately, business has been weak this year as details of their marketing agreement have had to be worked out by the courts.Uroplasty is a medical device company with products that address the incontinence market.We initially purchased the holding over five years ago after the company received FDA approval on several new devices.The Fund is ahead on this position, however, it had a significant pullback this year after a long move up from the spring of 2009.Abraxas is an oil and 1 gas company with holdings in Texas, the Rocky Mountains, and the oil-rich Bakken area of North Dakota.It was one of our best gainers last year but was down sharply last summer and we sold the stock with a good profit. The table below shows the Fund’s performance for various periods ended March 31, 2012. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire 2000® Composite 500® Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 10.67% 7.44% 5.36% 3.86% 3.55% Ten Year 6.15% 8.03% 6.45% 5.30% 4.12% Five Year -1.22% -0.49% 2.13% 5.01% 2.01% Three Year 25.41% 29.86% 26.90% 26.46% 23.42% One Year -14.37% -2.41% -0.18% 11.16% 8.54% The Fund’s Gross Expense Ratio is 2.31% The Fund’s performance by calendar year is shown in the table below. Perkins Dow Jones Russell NASDAQ S&P Discovery Wilshire 2000® Composite 500® Calendar Period Fund Micro-Cap Index Index Index Index 1998 (Partial Year) 9.67% -16.28% -11. 36% 21.34% 12.84% 67.54% 40.68% 21.26% 85.58% 21.03% 7.61% -18.08% -3.02% -39.29% -9.15% 17.76% 24.82% 2.49% -21.05% -11.91% -31.18% -8.54% -20.48% -31.53% -22.18% 67.87% 84.03% 47.25% 50.01% 28.62% 22.55% 15.87% 18.33% 8.59% 10.92% 1.13% 0.99% 4.55% 1.37% 4.88% 20.46% 16.02% 18.37% 9.52% 15.80% 4.31% -8.52% -1.57% 9.81% 5.49% -51.52% -44.98% -33.79% -40.54% -37.00% 65.26% 47.59% 27.17% 43.89% 26.46% 33.79% 28.24% 26.85% 16.91% 15.06% -14.20% -12.37% -4.18% -1.80% 2.11% 2012 (YTD to 03/31/12) 7.04% 18.75% 12.44% 18.67% 12.59% Annualized (Inception to 03/31/12) 10.67% 7.44% 5.36% 3.86% 3.55% Please note that performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-366-8361. The fund imposes a 1.00% redemption fee on shares held less than 90 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. After a market bottom in March of 2009, the market has been in a cyclical uptrend, interrupted by two strong corrections.One of these started in the spring of 2010 and the second last spring, the stronger part of which took place in the third 2 quarter of 2011.Since then the markets have been generally up, but the small company indexes have not yet surpassed their 2011 highs.This is typical for small stocks to lag when large stocks are in a strong uptrend. We cannot control the action of the market; however, we will continue to choose stocks that we believe can do well over the long term using our same bottom-up selection process of looking for small companies that are benefiting from positive change.And, of course, we continue to monitor our holdings.Some of these will reach levels where they will be sold, even though they may continue to be good companies.Others will not work out in the way we anticipated and will be candidates to be sold.Both will be replaced with new ideas, as part of an ongoing process.We believe the Discovery Fund is well positioned in micro-cap growth stocks that appear to hold significant promise for the future. Thank you for your continued support. Sincerely, Richard W. Perkins, C.F.A. Daniel S. Perkins, C.F.A. President Executive Vice President Opinions expressed above are those of Richard W. Perkins or Daniel S. Perkins and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Small company investing involves additional risks such as limited liquidity and greater volatility. The fund invests in micro-cap and early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. As a result, investors considering an investment in the Fund should consider their ability to withstand the volatility of the Fund’s net asset value associated with the risks of the portfolio. Small Portfolio Risk: Although the Fund is diversified, from time to time, it holds a relatively small number of securities (i.e. under 40).As a result, an increase or decrease in the value of a single security held by the Fund may have a greater impact on the Fund’s net asset value and total return. The S&P 500® Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general; the Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization; and the NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System, which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Dow Jones Wilshire Micro-Cap Index is formed by taking the 2,500 smallest companies, as measured by Market Capitalization of the Dow Jones Wilshire 5000 Index. One cannot invest directly in an index.Please refer to the schedule of investments for more information regarding fund holdings.Fund holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a prospectus.Please read it carefully before investing. The Fund is distributed by Quasar Distributors, LLC. 3 The Perkins Discovery Fund SECTOR ALLOCATION as of March 31, 2012 (Unaudited) *Cash equivalents and other assets in excess of liabilities. ^Less than 0.01%. EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) As a shareholder of the Perkins Discovery Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 – 3/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These 4 The Perkins Discovery Fund EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) (Continued) expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/2012 10/1/11 – 3/31/2012* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 2.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 5 The Perkins Discovery Fund Value of $10,000 vs S&P 500® Index, Russell 2000® Index and Dow Jones Wilshire Micro-Cap Index Annualized Returns for the Periods ended March 31, 2012 One Year Five Year Ten Year Perkins Discovery Fund )% )% % Russell 2000® Total Return Index )% % % S&P 500® Index % % % Dow Jones Wilshire Micro-Cap Index )% )% % This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2002, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. 6 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 98.0% Ambulatory Health Care Services: 7.5% MEDTOX Scientific, Inc.* $ U.S. Physical Therapy, Inc. Amusement, Gaming & Entertainment: 0.6% Lakes Entertainment, Inc.* Chemical Manufacturing: 7.3% AVI BioPharma, Inc.* Cardiome Pharma Corp.* Cardiovascular Systems, Inc.* Dyadic International, Inc.* Oculus Innovative Sciences, Inc.* Computers & Electronic Manufacturing: 4.0% EDAP TMS SA - ADR* Synergetics USA, Inc.* Computer Programming: 10.2% Augme Technologies, Inc.* Computer Task Group, Inc.* Computer Systems Design Services: 15.3% Datalink Corp.* Ebix, Inc. NetScout Systems, Inc.* Diversified Financial Services: 0.0%# Swordfish Financial, Inc.* Educational Services: 1.0% Lincoln Educational Services Corp. Electrical Equipment: 3.6% Coleman Cable, Inc.* Food Manufacturing: 3.0% Inventure Foods, Inc.* Food Services: 3.8% Famous Dave’s of America, Inc.* Health Care Manufacturing: 4.7% InfuSystem Holdings, Inc.* Uroplasty, Inc.* Healthcare Plans: 7.6% Metropolitan Health Networks, Inc.* Logistcs: 2.6% Echo Global Logistics, Inc.* Management Consulting: 6.4% Insignia Systems, Inc. IntegraMed America, Inc.* Oil & Gas Services: 2.3% Synergy Resources Corp.* Printing Services: 3.8% InnerWorkings, Inc.* Retailers: 3.4% Appliance Recycling Centers of America, Inc.* Software Services: 8.5% Actuate Corp.* The accompanying notes are an integral part of these financial statements. 7 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Shares Value COMMON STOCKS: 98.0% (Continued) Software Services: 8.5% (Continued) ePlus, Inc.* $ Telecommunication Services: 2.4% Broadcast International, Inc.* Multiband Corp.* TOTAL COMMON STOCKS (Cost $9,276,023) SHORT-TERM INVESTMENT: 0.8% Money Market Fund: 0.8% Invesco Short-Term Prime Portfolio - Institutional Class, 0.130%^ TOTAL SHORT-TERM INVESTMENT (Cost $94,591) TOTAL INVESTMENTS IN SECURITIES: 98.8% (Cost $9,370,614) Other Assets in Excess of Liabilities: 1.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt # Less than 0.05%. ^ 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 8 The Perkins Discovery Fund STATEMENT OF ASSETS AND LIABILITIES at March 31, 2012 ASSETS Investments in securities, at value (Cost $9,370,614) (Note 2) $ Receivables: Investments sold Fund shares sold Dividend and Interest Prepaid expenses Total assets LIABILITIES Payables: Investment advisory fees, net Administration fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($12,272,190/472,107 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 The Perkins Discovery Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2012 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Distribution fees Transfer agent fees Fund accounting fees Audit fees Registration fees Reports to shareholders Miscellaneous expense Chief Compliance Officer fees Custody fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net Expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss on investments ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 10 The Perkins Discovery Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2012 March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment gain (loss) $ $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ — (a)Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2012 March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) ) $ ) $ (b)Net of redemption fees of $3,386 and $16,939 respectively. The accompanying notes are an integral part of these financial statements. 11 The Perkins Discovery Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income ) — From net realized gain — — — ) ) Total distributions ) — — ) ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return )% % % )% )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % )% )% )% )% After fees waived and expenses absorbed % )% )% )% )% Portfolio turnover rate 14
